Appellant was convicted of murder in the first degree, and his punishment fixed at confinement in the penitentiary for life.
We find no bill of exceptions in the record. The motion for new trial merely insists that the charge of the court is too general, and did not charge according to the facts; and also because the court sent the jury back, and gave a verbal charge as to the form of their verdict. If there was error in the last suggestion, it should be presented by a bill of exceptions in order to be revised by this court. As to the objections to the charge of the court they are too general to be *Page 558 
considered. However, we have read the charge of the court and find it is in accordance with law. Appellant further insists that the evidence is not sufficient to support the conviction. To this we cannot agree. The evidence shows a premeditated murder on the part of appellant. The judgment is affirmed.
Affirmed.